
	
		II
		111th CONGRESS
		2d Session
		S. 3128
		IN THE SENATE OF THE UNITED STATES
		
			March 16, 2010
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Richard B. Russell National School Lunch Act
		  to ensure the categorical eligibility of foster children for free school
		  lunches and breakfasts.
	
	
		1.Categorical eligibility of
			 foster children
			(a)Discretionary
			 certificationSection 9(b)(5) of the Richard B. Russell National
			 School Lunch Act (42 U.S.C. 1758(b)(5)) is amended—
				(1)in subparagraph
			 (C), by striking or at the end;
				(2)in subparagraph
			 (D), by striking the period at the end and inserting ; or;
			 and
				(3)by adding at the
			 end the following:
					
						(E)(i)a foster child whose
				care and placement is the responsibility of an agency that administers a State
				plan under part B or E of title IV of the Social Security Act (42 U.S.C. 621 et
				seq.); or
							(ii)a foster child who a court has
				placed with a caretaker
				household.
							.
				(b)Categorical
			 eligibilitySection 9(b)(12)(A) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1758(b)(12)(A)) is amended—
				(1)in clause (iv),
			 by adding ) before the semicolon at the end;
				(2)in clause (v), by
			 striking or at the end;
				(3)in clause (vi),
			 by striking the period at the end and inserting ; or; and
				(4)by adding at the
			 end the following:
					
						(vii)(I)a foster child whose
				care and placement is the responsibility of an agency that administers a State
				plan under part B or E of title IV of the Social Security Act (42 U.S.C. 621 et
				seq.); or
							(II)a foster child who a court has placed
				with a caretaker
				household.
							.
				(c)DocumentationSection
			 9(d)(2) of the Richard B. Russell National School Lunch Act (42 U.S.C.
			 1758(d)(2)) is amended—
				(1)in subparagraph
			 (D), by striking or at the end;
				(2)in subparagraph
			 (E), by striking the period at the end and inserting ; or;
			 and
				(3)by adding at the
			 end the following:
					
						(F)(i)documentation has been
				provided to the appropriate local educational agency showing the status of the
				child as a foster child whose care and placement is the responsibility of an
				agency that administers a State plan under part B or E of title IV of the
				Social Security Act (42 U.S.C. 621 et seq.); or
							(ii)documentation has been provided to
				the appropriate local educational agency showing the status of the child as a
				foster child who a court has placed with a caretaker
				household.
							.
				
